UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2014 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2014 Semiannual Report to Shareholders DWS Select Alternative Allocation Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 9 Investment Portfolio 11 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 21 Notes to Financial Statements 30 Information About Your Fund's Expenses 32 Advisory Agreement Board Considerations and Fee Evaluation 37 Account Management Resources 39 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. The fund expects to invest in underlying funds that emphasize alternatives or non-traditional asset categories or investment strategies, and as a result, it is subject to the risk factors of those underlying funds. Some of those risks include stock market risk, credit and interest rate risk, floating rate loan risk, volatility in commodity prices, infrastructure and high-yield debt securities, short sales risk and the political, general economic, liquidity and currency risks of foreign investments, which may be particularly significant for emerging markets. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because Exchange Traded Funds (ETFs) trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Short sales — which involve selling borrowed securities in anticipation of a price decline, then returning an equal number of the securities at some point in the future — could magnify losses and increase volatility. See the prospectus for additional risks and specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Performance Summary February 28, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 5.87% 2.60% 10.18% 5.90% Adjusted for the Maximum Sales Charge (max 5.75% load) –0.22% –3.30% 8.88% 4.75% MSCI World Index† 14.67% 21.68% 19.98% 8.97% Barclays U.S. Aggregate Bond Index† 2.84% 0.15% 5.13% 5.35% Blended Index† 9.88% 12.75% 14.27% 8.14% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 0.97% 8.18% 5.61% Adjusted for the Maximum Sales Charge (max 5.75% load) –4.83% 6.91% 4.42% MSCI World Index† 26.68% 15.02% 9.03% Barclays U.S. Aggregate Bond Index† –2.02% 4.44% 5.11% Blended Index† 14.46% 11.16% 8.10% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 5.54% 1.91% 9.37% 5.11% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 4.54% 1.91% 9.37% 5.11% MSCI World Index† 14.67% 21.68% 19.98% 8.97% Barclays U.S. Aggregate Bond Index† 2.84% 0.15% 5.13% 5.35% Blended Index† 9.88% 12.75% 14.27% 8.14% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 0.21% 7.37% 4.81% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.21% 7.37% 4.81% MSCI World Index† 26.68% 15.02% 9.03% Barclays U.S. Aggregate Bond Index† –2.02% 4.44% 5.11% Blended Index† 14.46% 11.16% 8.10% Class R 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 No Sales Charges 5.76% 2.42% 9.76% 5.49% MSCI World Index† 14.67% 21.68% 19.98% 8.97% Barclays U.S. Aggregate Bond Index† 2.84% 0.15% 5.13% 5.35% Blended Index† 9.88% 12.75% 14.27% 8.14% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 0.71% 7.77% 5.20% MSCI World Index† 26.68% 15.02% 9.03% Barclays U.S. Aggregate Bond Index† –2.02% 4.44% 5.11% Blended Index† 14.46% 11.16% 8.10% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 No Sales Charges 6.03% 2.85% 10.42% 6.13% MSCI World Index† 14.67% 21.68% 19.98% 8.97% Barclays U.S. Aggregate Bond Index† 2.84% 0.15% 5.13% 5.35% Blended Index† 9.88% 12.75% 14.27% 8.14% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 1.04% 8.42% 5.82% MSCI World Index† 26.68% 15.02% 9.03% Barclays U.S. Aggregate Bond Index† –2.02% 4.44% 5.11% Blended Index† 14.46% 11.16% 8.10% Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 No Sales Charges 6.07% 3.08% 10.51% 6.20% MSCI World Index† 14.67% 21.68% 19.98% 8.97% Barclays U.S. Aggregate Bond Index† 2.84% 0.15% 5.13% 5.35% Blended Index† 9.88% 12.75% 14.27% 8.14% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 1.27% 8.48% 5.90% MSCI World Index† 26.68% 15.02% 9.03% Barclays U.S. Aggregate Bond Index† –2.02% 4.44% 5.11% Blended Index† 14.46% 11.16% 8.10% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.73%, 2.49%, 2.18%, 1.60% and 1.44% for Class A, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on May 1, 2012 are derived from the historical performance of Class A shares of the DWS Select Alternative Allocation Fund during such periods have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on October 1, 2008. The performance shown for each index is for the time period of September 30, 2008 through February 28, 2014 (through December 31, 2013 for the most recent calendar quarter end returns) which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The index consists of 24 developed market country indices. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with an average maturity of one year or more. The Blended Index consists of 60% in the MSCI World Index and 40% in the Barclays U.S. Aggregate Bond Index. ‡ Total returns shown for periods less than one year are not annualized. Class A Class C Class R Class S Institutional Class Net Asset Value 2/28/14 $ 8/31/13 $ Distribution Information as of 2/28/14 Income Dividends, Six Months $ Capital Gain Distributions, Six Months $ Portfolio Management Team Pankaj Bhatnagar, PhD, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. — Portfolio Manager for the Quantitative Group: New York. — Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. Benjamin Pace, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1994 after 11 years of industry experience. Prior to joining he served as a securities analyst and equity income fund manager for Princeton Bank and Trust. Before that, he held portfolio management positions at Midlantic Bank and United Jersey Bank. — Chief Investment Officer and Head of Discretionary Portfolio Management for Wealth Management in the Americas, Member of the Wealth Management Global Investment Committee, Chair of the Americas Investment Committee and Member of the Wealth Management Americas Executive Committee and the Deutsche Asset & Wealth Management Americas Executive Committee: New York. — BA in Economics, Columbia University; MBA in Finance, New York University. Darwei Kung, Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Portfolio Summary (Unaudited) Investment Portfolio as of February 28, 2014 (Unaudited) Shares Value ($) Mutual Funds 83.5% DWS Diversified Market Neutral Fund "Institutional" (a) DWS Enhanced Commodity Strategy Fund "Institutional" (a) DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) DWS Floating Rate Fund "Institutional" (a) DWS Global Inflation Fund "Institutional" (a) DWS RREEF Global Infrastructure Fund "Institutional" (a) DWS RREEF Global Real Estate Securities Fund "Institutional" (a) Total Mutual Funds (Cost $460,788,678) Exchange-Traded Funds 16.5% PowerShares DB U.S. Dollar Index Bullish Fund* (b) SPDR Barclays Convertible Securities Fund Total Exchange-Traded Funds (Cost $86,935,156) % of Net Assets Value ($) Total Investment Portfolio (Cost $547,723,834)† Other Assets and Liabilities, Net Net Assets * Non-income producing security. † The cost for federal income tax purposes was $550,838,065. At February 28, 2014, net unrealized appreciation for all securities based on tax cost was $37,856,387. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $51,186,741 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $13,330,354. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) Affiliated fund managed by DB Commodity Services LLC, a subsidiary of Deutsche Bank AG. SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Mutual Funds $ $
